UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2008 OR / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-52435 VANITY EVENTS HOLDING, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 43-2114545 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 43 West 33 rd Street, Suite 600, New York, NY 10001 (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 695-7850 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes / / No / / 1 APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of July 15, 2008, there were 15,989,094 outstanding shares of the Registrant's Common Stock, $.001 par value. 2 PART I. FINANCIAL STATEMENTS VANITY EVENTS HOLDING, INC. JUNE 30, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis or Plan of Operation 4 Item 3. Controls and Procedures 5 PART II - OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 3 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Page Balance Sheets as ofJune 30, 2008 (Unaudited) and December 31, 2007 F-2 Statements of Operations for the six months ended June 30, 2008and2007,and August 25, 2004 (inception) to June 30, 2008 (unaudited) F-3 Statements of Operations for the three months ended June 30, 2008and2007 (unaudited) F-4 Statement of Stockholders’ Equityfor the period August 25, 2004 (inception) to June 30, 2008 (unaudited) F-5 Statements of Cash Flows for the six months ended June 30, 2008 and 2007, and August 25, 2004 (inception) to June 30, 2008 (unaudited) F-6 Notes to Financial Statements F-7 - F-12 F-1 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) BALANCE SHEETS Unaudited ASSETS June 30, December 31, 2008 2007 CURRENT ASSETS Cash and cash equivalents $ 4,355 $ 4,825 Accounts receivable 23,514 0 Inventory 2,150 0 Total current assets 30,019 4,825 OTHER ASSETS Trade mark 4,996 4,800 Photographs 44,422 44,422 Total other assets 49,418 49,222 TOTAL ASSETS $ 79,437 $ 54,047 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 485 $ 0 Total current liabilities 485 0 LONG-TERM LIABILITIES Loans payable-shareholders 144,428 53,428 Total long-term liabilities 144,428 53,428 STOCKHOLDERS’ EQUITY Preferred stock authorized 5,000,000 shares, $.0001 par value each. AtJune 30, 2008 and December31, 2007 there are no shares outstanding 0 0 Common stock authorized 100,000,000 shares, $.0001 par value each. At June 30, 2008 and December31, 2007there are and 21,392,103 shares outstanding, respectively 2,139 2,139 Additional paid in capital 746,361 746,361 Deficit accumulated during the development stage (813,976 ) (747,881 ) Total stockholders’ equity (defiency) (65,476 ) 619 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 79,437 $ 54,047 The accompanying notes are an integral part of these statements. F-2 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited For the six months ended August 25, 2004, (inception) June 30, 2008 June 30, 2007 to June 30, 2008 Revenue $ 29,376 $ 9,833 $ 160,132 Cost of Sales Model and make-up cost 390 0 64,545 Total cost of sales 390 0 64,545 Gross profit 28,986 9,833 95,587 Operating Expenses Salaries 1,407 20,315 66,868 Selling, general and administrative 93,674 13,489 844,289 Total operating expenses 95,081 33,804 911,157 Net loss from operations (66,095 ) (23,971 ) (815,570 ) Other income-interest 0 0 1,594 Net loss $ (66,095 ) $ (23,971 ) $ (813,976 ) Basic and diluted lossper common share $ (.00 ) $ (.00 ) $ (.05 ) Weighted average shares outstanding 21,392,103 21,292,103 15,625,270 The accompanying notes are an integral part of these statements F-3 VANITY EVENTS HOLDING, INC. ( A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited For the three monthsended June 30, 2008 June 30, 2007 Revenue $ 5,588 $ 719 Cost of Sales Model and make-up cost 45 0 Total cost of sales 45 0 Gross profit 5,543 719 Operating Expenses Salaries 1,407 12,265 Selling, general and administrative 68,751 787 Total operating expenses 70,158 13,052 Net loss from operations (64,615 ) (12,333 ) Other income (expenses)-interest 0 0 Net loss $ (64,615 ) $ (12,333 ) Basic and diluted lossper common share $ (.00 ) $ (.00 ) Weighted average shares outstanding 21,392,103 21,292,103 The accompanying notes are an integral part of these statements F-4 VANITY EVENTS HOLDING, INC. ( A
